Citation Nr: 0333065	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-51 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
nervous condition, psychoneurosis, an anxiety reaction with 
headaches, and an immature personality disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran has periods of verified service from June 1968 to 
December 1971, including two tours of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in August 1996 and March 1997, which denied 
the benefits sought on appeal.

The Board first reviewed this appeal in March 1999 and found 
that the veteran had submitted new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  At that time, 
however, the Board found that additional evidence was 
required in order to decide the claims of entitlement to 
service connection for post-traumatic stress disorder and 
entitlement to pension benefits.  As such, those claims were 
remanded to the RO for additional development to include 
verification of the veteran's alleged inservice stressors and 
the performance of a VA psychiatric examination if the 
alleged stressors were verified.

The claim of entitlement to service connection for an 
acquired psychiatric disorder was not reopened by the Board 
in March 1999 and the denial of benefits sought was 
continued.  The veteran appealed that portion of the Board's 
decision and in November 2000 the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand vacating the Board's March 1999 decision insofar 
as it declined to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  Upon return 
to the Board, all claims were remanded to the RO in August 
2001 for compliance with the newly enacted Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  At that time, the Board also requested 
that the RO determine if the veteran had undergone any recent 
psychiatric treatment and, if so, that any such records be 
obtained and associated with the claims folder.

The veteran's claims have now been returned to the Board for 
further consideration.  The veteran's representative, 
however, has argued that the RO has not complied with 
previous remand requests of the Board and that the veteran 
has not been supplied proper notice of the evidence needed to 
substantiate his claims under the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).


REMAND

The evidence of record shows that the veteran filed an 
application for pension benefits in March 1996, asserting 
complete disability as a result of a low back disability and 
an enlarged heart.  In August 1996, he requested that his 
claims be reviewed based upon the fact that he continued to 
have a mental condition that began during his period of 
active service.  Although a VA examiner diagnosed post-
traumatic stress disorder in December 1996, the RO advised 
the veteran in March 1997 that his claim for entitlement to 
service connection for a nervous condition, to include post-
traumatic stress disorder, could only be reopened upon the 
submission of new and material evidence.  As noted above, the 
claim of entitlement to service connection for post-traumatic 
stress disorder was reopened by the Board and remanded for 
the verification of the veteran's alleged inservice 
stressors.

In September 2000, the Department of the Army submitted 
records showing that the 84th Engineering Battalion to which 
the veteran was attached in October 1970 experienced at least 
six combat-related incidents including convoy ambushes and a 
ground attack, one of which resulted in a soldier being 
killed in action.  This evidence is deemed to be independent 
corroboration of the veteran's inservice stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Specifically, the records 
received from the Army reveal that the veteran's unit was 
present during attacks and the fact that the veteran was 
present with his unit suggests that he was, in fact, exposed 
to the attacks.  Consequently, the Board finds that the 
veteran's stressors have been corroborated by independent 
evidence and a diagnosis of post-traumatic stress disorder 
based on the veteran's verified stressors in the Republic of 
Vietnam during active service must be accepted if it meets 
the appropriate diagnostic criteria.  Because the RO 
previously declined to accept the diagnosis rendered by a 
physician's assistant, the Board finds that this matter must 
be remanded for an appropriate psychiatric evaluation as 
originally requested by the Board in its March 1999 remand.  
It is noted that the Court has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the VA Secretary a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  See 38 
U.S.C.A. § 303.  Additionally, the Court stated that where 
the remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, during the course of the veteran's appeal, the 
VCAA was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran was advised of the change in the law and of his 
rights and responsibilities under the VCAA in a letter dated 
in September 2001.  Although the RO's letter to the veteran 
advised him that he needed to submit evidence to substantiate 
his claims, it did not specifically state the evidence needed 
to show that he had incurred a psychiatric disorder as a 
result of military service nor did it state what evidence 
would be relevant to his claim of entitlement to nonservice-
connected pension benefits.  Additionally, even though the 
veteran was advised of the reasons for the denial of his 
claims on appeal in statements of the case and supplemental 
statements of the case, he has at no time been specifically 
told what evidence the VA will obtain as is required by 
Quartuccio, supra.  Thus, the notice of record is 
insufficient and this matter must be remanded in order for 
the RO to cure this procedural defect and further assist the 
veteran with the development of his claims.

Finally, a review of the record shows that the veteran has 
continued to complain of complete disability not only as a 
result of a psychiatric disorder, but also as a result of a 
lower back disability.  Unfortunately, VA examination reports 
of record do not detail specific limitation due to physical 
disabilities.  The veteran has requested that a more complete 
examination be performed so that an appropriate rating may be 
assigned for his back disability, including rating all 
disabilities resulting from loss of function pursuant to the 
Court's findings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board agrees that the medical evidence of record is 
insufficient to properly evaluate the veteran's disabilities 
and functional capacity with respect to determining whether 
or not he is totally and permanently disabled for pension 
purposes.  As such, this claim must also be remanded for 
further development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate all of his claims on 
appeal and given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right 
to the one-year response time required 
under the VCAA.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.

2.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for all appropriate medical 
examination(s) to determine the 
severity of his disabilities.  The 
examiner(s) should perform any and all 
required clinical testing to determine 
the veteran's level of functional 
limitation and render an opinion as to 
the level of any such limitation.  The 
examiner(s) should also be 
specifically requested to render an 
opinion as to whether the veteran is 
totally and permanently disabled as a 
result of his disabilities.  All 
opinions rendered should be supported 
by complete rationale.

3.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for a psychiatric evaluation 
to determine if he meets the criteria 
for a diagnosis of post-traumatic 
stress disorder.  If such a diagnosis 
is made, the examiner should be 
requested to state whether the 
disorder is a result of the verified 
stressors which occurred during the 
veteran's period of active service in 
the Republic of Vietnam.  If the 
examiner is unable to diagnose post-
traumatic stress disorder, he/she 
should be specifically requested to 
render the appropriate diagnosis and 
state whether or not it is at least as 
likely as not that any such diagnosis 
is a result of active military 
service.  The examiner should be 
requested to support all opinions 
rendered with complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



